            Case 3:19-cv-00243-HZ   Document 1       Filed 02/18/19   Page 1 of 7




Cary R. Cadonau, OSB #002245
ccadonau@brownsteinrask.com
BROWNSTEIN RASK LLP
1200 S.W. Main Street
Portland, Oregon 97205
Telephone: (503) 221-1772
Fax: (503) 221-1074
       Attorney for Plaintiffs




                             UNITED STATES DISTRICT COURT

                       DISTRICT OF OREGON, PORTLAND DIVISION



TRUSTEES OF THE OREGON-WASHINGTON                )     Civil No. ____________________
CARPENTERS-EMPLOYERS HEALTH AND                  )
WELFARE TRUST FUND, TRUSTEES OF THE              )
OREGON-WASHINGTON CARPENTERS-                    )     COMPLAINT (Breach of Collective
EMPLOYERS PENSION TRUST FUND,                    )     Bargaining Agreement and Violation
TRUSTEES OF THE OREGON-WASHINGTON                )     of ERISA)
CARPENTERS-EMPLOYERS VACATION-                   )
SAVINGS TRUST FUND, TRUSTEES OF THE              )
OREGON-WASHINGTON CARPENTERS-                    )
EMPLOYERS APPRENTICESHIP AND                     )
TRAINING TRUST FUND, TRUSTEES OF THE             )
CONTRACT ADMINISTRATION FUND,                    )
TRUSTEES OF CARPENTERS                           )
INTERNATIONAL TRAINING FUND, and                 )
PACIFIC NORTHWEST REGIONAL COUNCIL               )
OF CARPENTERS,                                   )
                                                 )
               Plaintiffs,                       )
                                                 )
      v.                                         )
                                                 )
HUYLAR CONSTRUCTION CO., INC.,                   )
                                                 )
               Defendant.                        )
                                                 )

///   ///

Page 1 – COMPLAINT
            Case 3:19-cv-00243-HZ       Document 1      Filed 02/18/19     Page 2 of 7




       Plaintiffs allege:

                                                I

                                        THE PARTIES

       1.      Plaintiffs are the Trustees of the Oregon-Washington Carpenters-Employers

Health and Welfare Trust Fund (Health Fund), the Oregon-Washington Carpenters-Employers

Pension Trust Fund (Pension Fund), the Oregon-Washington Carpenters-Employers Vacation-

Savings Trust Fund (Vacation Fund), the Oregon-Washington Carpenters-Employers

Apprenticeship and Training Trust Fund (Local Training Fund), the Carpenters International

Training Fund (International Training Fund), the Contract Administration Fund (Contract Fund)

(collectively, “Trust Funds”), and the Pacific Northwest Regional Council of Carpenters (Union).

       2.      The Health Fund, Vacation Fund, Local Training Fund and International Training

Fund are “employee welfare benefit plans” as that term is defined in 29 U. S. C. § 1002(1) of the

Employee Retirement Income Security Act of 1974, as amended (ERISA). The Pension Fund is

an “employee pension benefit plan” as that term is defined in 29 U.S.C. § 1002(2)(A) of ERISA.

Numerous employers pay fringe benefit contributions to the Trust Funds, and these funds are

“multiemployer plans” as that term is defined in 29 U.S.C. § 1002(37)(A) of ERISA. The

Trustees of the Health Fund, Pension Fund, Vacation Fund, Local Training Fund and

International Training Fund have discretionary authority and control over the management of

those Trust Funds and are “fiduciaries” as that term is defined in 29 U.S.C. § 1002(21)(A) of

ERISA.

       3.      The Union is a labor organization with its principal office and place of business in

SeaTac, Washington. The Union is the successor to the Pacific Northwest District Council of

Carpenters.

Page 2 – COMPLAINT
             Case 3:19-cv-00243-HZ      Document 1      Filed 02/18/19     Page 3 of 7




       4.       The Contract Fund is a trust fund created pursuant to a trust agreement. The

Contract Fund is governed by a board of trustees.

       5.       Defendant is a Washington corporation. At all times material to this proceeding

(September 2018, November 2018 and December 2018), Defendant has been an “employer” as

that term is defined in 29 U.S.C. § 152(2) of the Labor-Management Relations Act (LMRA) and

29 U.S.C. § 1002(5) of ERISA and has been engaged in an “industry or activity affecting

commerce” as that term is defined in 29 U.S.C. §§ 142(1) and (3) of the LMRA and 29 U.S.C. §

1002(12) of ERISA.

                                                II

                                        JURISDICTION

       6.       The Court has jurisdiction over the Claim for Relief brought by the Trustees of

the Health Fund, Pension Fund, Vacation Fund, Local Training Fund and International Training

Fund against Defendant for violation of the provisions of 29 U.S.C. §§1132(a)(3) and 1145 of

ERISA pursuant to 29 U.S.C. §1132(e)(1) of ERISA.

       7.       At all times material to this proceeding (September 2018, November 2018 and

December 2018), a written collective bargaining agreement has existed between the Union and

Defendant. The collective bargaining agreement covers employees in an industry affecting

commerce and the activities of Defendant affect commerce. The Court has jurisdiction over the

Claim for Relief brought by each Plaintiff against Defendant for breach of the collective

bargaining agreement pursuant to the provisions of 29 U.S.C. §185(a) of the LMRA.

///    ///

///    ///

///    ///

Page 3 – COMPLAINT
            Case 3:19-cv-00243-HZ        Document 1        Filed 02/18/19     Page 4 of 7




                                                 III

                                             JOINDER

       8.      The obligations of Defendant to Plaintiffs arise out of the same collective

bargaining agreement. Common questions of law and fact govern the claims each Plaintiff has

against Defendant.

                                                  IV

                                        COMMON FACTS

       9.      At all times material to this proceeding (September 2018, November 2018 and

December 2018), Defendant has been bound by a written collective bargaining agreement with

the Union. Under the terms of the collective bargaining agreement, Defendant agreed to be

bound by the terms and conditions of the Trust Agreements which created the Trust Funds.

Defendant agreed to pay fringe benefit contributions on behalf of its employees performing work

covered by the collective bargaining agreement to the Trustees of the Trust Funds, and to remit

union dues to the Union at the hourly rates set forth in the collective bargaining agreement.

Defendant agreed to file monthly remittance report forms and to pay its contractually required

fringe benefit contributions to the Trustees of the Trust Funds and union dues to the Union by the

20th day of the month following the month in which the work was performed by its employees

who performed work covered by the collective bargaining agreement (the “Due Date”).

       10.     The Trust Agreements which created the Health Fund, Pension Fund, Vacation

Fund, and Local Training Fund provide that, if an employer fails to pay fringe benefit

contributions by the Due Date, the employer is liable for the delinquent fringe benefit

contributions, interest on the delinquent or late paid fringe benefit contributions at the rate of

12% per annum from the Due Date until paid and liquidated damages in an amount equal to 1%

Page 4 – COMPLAINT
             Case 3:19-cv-00243-HZ       Document 1       Filed 02/18/19     Page 5 of 7




of the delinquent or late paid fringe benefit contributions for each month that the fringe benefit

contributions are late or delinquent up to a maximum of 20%.

       11.      The Trust Agreement that created the International Training Fund provides that, if

an employer fails to pay its fringe benefit contributions by the Due Date, the employer is liable

for the delinquent fringe benefit contributions, interest on the delinquent or late paid fringe

benefit contributions at the rate of 1.5% per month, compounded monthly, from the Due Date

until paid, and liquidated damages in an amount equal to 20% of the delinquent or late paid

fringe benefit contributions, or the amount of interest owed, whichever amount is greater.

       12.      The Union is entitled to recover the union dues pursuant to the terms of the

collective bargaining agreement, and interest on the delinquent or late paid union dues at the rate

of 9% per annum from the Due Date until paid pursuant to ORS 82.010.

                                                  V

                                      CLAIM FOR RELIEF

       13.      Defendant has failed to file its monthly remittance report forms and pay its fringe

benefit contributions and union dues owed for the work months of September 2018, November

2018 and December 2018, and the time for so doing has expired. Defendant should be required

to file said remittance report forms, together with any remittance report forms that become due

throughout the pendency of this lawsuit, pay all delinquent fringe benefit contributions and union

dues that are owed based on the information contained therein, pay interest on the delinquent

fringe benefit contributions and union dues, and pay liquidated damages on the delinquent fringe

benefit contributions.

///    ///

///    ///

Page 5 – COMPLAINT
            Case 3:19-cv-00243-HZ          Document 1       Filed 02/18/19     Page 6 of 7




       14.       The Trust Agreements that created the Trust Funds provide that, if an employer

fails to pay its fringe benefit contributions by the Due Date and legal proceedings are instituted,

the Trustees of the Trust Funds are entitled to recover reasonable attorney fees. The Trustees of

the Trust Funds are entitled to recover reasonable attorney fees from Defendant.

       15.       The Trustees of the Health Fund, Pension Fund, Vacation Fund, Local Training

Fund and International Training Fund are also entitled to recover reasonable attorney fees from

Defendant pursuant to the provisions of 29 U.S.C. §1132(g)(2)(D) of ERISA.

       WHEREFORE, Plaintiffs pray for a decree and judgment against Defendant as follows:

       1.        Requiring Defendant to file its remittance report forms and pay its fringe benefit

contributions and union dues owed for the months of September 2018, November 2018 and

December 2018, together with all other remittance report forms that become due throughout the

pendency of this lawsuit, pay all delinquent fringe benefit contributions and union dues that are

owed based on the information contained therein, pay interest on the delinquent fringe benefit

contributions and union dues, and pay liquidated damages on the delinquent fringe benefit

contributions;

       2.        Providing that Plaintiffs shall retain the right to conduct a future payroll

examination of Defendant’s books and records in order to ensure that all required fringe benefit

contributions and union dues have been paid; and further, in the event the payroll examination

reveals that delinquent fringe benefit contributions and/or dues are owed, providing that

Plaintiffs shall have the right to institute legal proceedings against Defendant to recover the

delinquent fringe benefit contributions and/or union dues found due and owing pursuant to the

payroll examination report, together with liquidated damages, interest, payroll examination fees,

attorney fees and court costs;

Page 6 – COMPLAINT
             Case 3:19-cv-00243-HZ       Document 1      Filed 02/18/19     Page 7 of 7




        3.      Requiring Defendant to pay the Trustees of the Trust Funds reasonable attorney

fees;

        4.      Requiring Defendant to pay Plaintiffs’ costs and disbursements incurred in this

lawsuit; and

        5.      For such further relief as the Court deems just and equitable.

        DATED this 18th day of February 2019.

                                              BROWNSTEIN RASK, LLP


                                              /s/ Cary R. Cadonau
                                              Cary R. Cadonau, OSB #002245
                                              Attorney for Plaintiffs




Page 7 – COMPLAINT
